Case 6:18-cv-01908-RBD-LRH Document 43 Filed 05/07/19 Page 1 of 5 PageID 269




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   ARTHUR DAWSON,

          Plaintiff,

   vs.                                                    Case No. 6:18-cv-1908-Orl-37LRH

   BRUCE TELEKY, INC., POSTERAZZI
   CORP., and BRUCE TELEKY,

          Defendants.


     DEFENDANT BRUCE TELEKY’S MOTION TO COMPEL RESPONSES TO
          FIRST AND SECOND SETS OF INTERROGATORIES AND
             MEMORANDUM OF LAW IN SUPPORT OF SAME

          Defendant, Bruce Teleky (“Defendant”), pursuant to Federal Rules of Civil

   Procedure 37, moves to compel Plaintiff Arthur Dawson to respond to Defendant’s First

   and Second Sets of Interrogatories, and in support thereof, states as follows:

                                       BACKGROUND

          On March 13, 2019, Defendant served Plaintiff, through his counsel, his First Set

   of Interrogatories. On April 5, 2019, Defendant served his Second Set of Interrogatories.

          To date, Defendant has received no response to his First or Second Set of

   Interrogatories. When Defendant’s Counsel attempted to contact Plaintiff’s Counsel via

   telephone to confer regarding this matter per the Local Rules, Plaintiff’s Counsel was

   unavailable. Defendant’s Counsel left two messages concerning the nature of the call, the

   first on April 26 and again on May 3. Counsel has failed to return either call or otherwise

   respond.

          The specific interrogatories are:



                                                1
Case 6:18-cv-01908-RBD-LRH Document 43 Filed 05/07/19 Page 2 of 5 PageID 270




                        FIRST SET OF INTERROGATORIES

        INTERROGATORY 1.

              Please state the complete factual basis for your assertion that the
        Middle District of Florida enjoys personal jurisdiction over Bruce Teleky.

        INTERROGATORY 2.

              Please state the complete factual basis for your assertion that the
        Middle District of Florida enjoys personal jurisdiction over Teleky, Inc.

        INTERROGATORY 3.

               Please state the entire factual basis for your assertion that Teleky,
        Inc. and/or Bruce Teleky made unauthorized copies of any Registered
        Works.

        INTERROGATORY 4.

               Please identify each Registered Work you contend is infringed by
        Teleky, Inc. or Bruce Teleky, including where such work was/is publicly
        displayed, promoted or offered for sale, the date of infringement, the
        number of infringing uses, and the damages resulting therefrom.

        INTERROGATORY 5.

                Please identify all works of art Dawson sold to Teleky, Inc.,
        including the date of the sale, the name of the work, the number of prints,
        and price. If business records of such sales are unavailable, please describe
        the circumstances that led to the loss of such records.

        INTERROGATORY 6.

               Please describe in detail the circumstances surrounding Dawson’s
        alleged discovery that Teleky, Inc. was selling unauthorized copies of the
        Registered Works and identify the basis upon which Dawson believed
        these works were unauthorized.

        INTERROGATORY 7.

               Please state the entire factual basis for your assertion that Bruce
        Teleky has any association or affiliation, financial interest in, or control
        over Posterazzi and the pre-suit investigation that led to this allegation.




                                             2
Case 6:18-cv-01908-RBD-LRH Document 43 Filed 05/07/19 Page 3 of 5 PageID 271




        INTERROGATORY 8.

               Please identify any and all sales of the Registered Works made by
        Dawson, including the dates of the sales, the pricing, and profit realized by
        Dawson. If the business records are unavailable, please describe the
        circumstances that led to the loss of such records.

                       SECOND SET OF INTERROGATORIES

        INTERROGATORY 9.

                Separately for each of the Drawings, identify the date, time,
        location, nature, and method of first publication for each, the Person(s) to
        whom such publication was made, and any documents that support the
        date and manner of publication.

        INTERROGATORY 10.

                State whether any of the Drawings is a derivative, different
        version, or other variation of a prior graphic work or other work of art in
        any medium (“Prior Work”) and, if so, (a) Identify each such Prior Work
        by title and the Drawing relating thereto, (b) whether the Prior Work was
        ever published and if so, state the date, time, location, nature, method, and
        extent of its first publication, and to whom such publication was made,
        and (c) state whether such Prior Work was the subject of a copyright
        registration and if so, provide the registration number.

        INTERROGATORY 11.

                Identify each and every museum, art gallery, exhibit, and show
        (see Complaint, ¶16) in which the Series or the one or more Drawings
        have ever been “featured” from their date of Publication until now. In
        doing so, (i) explain what You mean by “featured”, (ii) provide the name
        of the museum, art gallery, exhibit, or show, its location, the dates of each
        such Featured Showing, and the Series or specific Drawing(s) shown (iii)
        whether You paid for such Featured Showing or were paid for such
        Featured Showing and, in either case the amount of each such payment,
        (iv) how many people (a) attended each such Featured Showing and (b)
        specifically viewed the Featured Painting(s), and (v) whether You sold
        any Featured Painting(s) at that Featured Showing and, if so, the amount
        of money You received from each such sale of each such Featured
        Painting.




                                             3
Case 6:18-cv-01908-RBD-LRH Document 43 Filed 05/07/19 Page 4 of 5 PageID 272




                                      MEMORANDUM

          No objections have been asserted and as such, are waived. Siddiq v. Saudi

   Arabian Airlines Corp., 2011 U.S. Dist. LEXIS 151474 (M.D. Fla. 2011). The purpose of

   discovery under the Federal Rules is to provide disclosure of relevant information to aid

   in the ultimate resolution of disputed issues in a civil action. United States v. Procter &

   Gamble Co., 356 U.S. 677, 682 (1958); Rule 26(b)(1). The District Court has broad

   discretion to compel discovery. Bingham v. Baycare Health Sys., 2016 U.S. Dist. LEXIS

   127933 (M.D. Fla. 2016). Each of the requests relate defenses or claims asserted and are

   reasonably proportional to the needs of the case.

          Plaintiff has ignored Defendant’s First and Second Set of Interrogatories.

   Plaintiff’s responses which were due on or before April 12, and May 6, 2019,

   respectively. Answers to these Interrogatories are critical to properly prepare the case for

   trial and secure the evidence necessary to prepare the case for trial and assert defenses.

   Defendant requests this Court enter an Order to compel Plaintiff to respond to

   Defendant’s First and Second Sets of Interrogatories without objection within ten (10)

   days, and if he fails to do so, to strike his pleadings and dismiss the case. Defendant also

   moves for an award of fees incurred in preparing this motion. (Rule 37(d)(3),

   Fed.R.Civ.P.)




                                                4
Case 6:18-cv-01908-RBD-LRH Document 43 Filed 05/07/19 Page 5 of 5 PageID 273




                               Local Rule 3.01(g) Certificate

          Counsel for Defendant made two calls to Plaintiff’s counsel regarding the relief

   sought as set forth in detail above, but was unable to reach Plaintiff’s counsel and

   received no return call.

          Respectfully submitted May 7, 2019.

                                                /s/Brian R. Gilchrist
                                                Brian R. Gilchrist, FL Bar #774065
                                                bgilchrist@allendyer.com
                                                Ryan T. Santurri, FL Bar #15698
                                                rsanturri@allendyer.com
                                                ALLEN, DYER, DOPPELT + GILCHRIST, PA
                                                255 South Orange Ave., Suite 1401
                                                Post Office Box 3791
                                                Orlando, FL 32802-3791
                                                Telephone:     407/841-2330
                                                Facsimile:     407/841-2343

                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on May 7, 2019, a true and correct copy of the
   foregoing was filed with the Clerk of the Court using the CM/ECF system and served on
   all counsel of record and those parties receiving notification through the CM/ECF
   system, as follows:

   David F Tamaroff                             Aiman Saleem Farooq
   Morgan & Morgan, P.A.                        Morgan & Morgan, PA
   703 Waterford Way, Suite 1050                Suite 400
   Miami, FL 33126                              600 N Pine Island Rd
   (305) 929-1922                               Plantation, FL 33324
   Fax: (305) 929-1941                          954-327-3041
   Email: dtamaroff@forthepeople.com            Email: afarooq@forthepeople.com


                                                /s/Brian R. Gilchrist
                                                Brian R. Gilchrist, FL Bar #774065




                                             5
